Citation Nr: 0929909	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include panic 
disorder with agoraphobia.

3.  Entitlement to service connection for alcoholism 
secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to September 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana (RO) which denied the benefit 
sought on appeal.

In a December 2005 statement, the Veteran indicated that he 
wanted withdraw the issue of service connection for 
alcoholism, but wanted to continue his appeal for service 
connection for alcoholism as secondary to PTSD.  Therefore, 
the Board has recharacterized the issue on appeal as 
entitlement to service connection to alcoholism secondary to 
an acquired psychiatric disorder. 

The issues of entitlement to service connection for (1) an 
acquired psychiatric disorder other than PTSD, to include 
panic disorder with agoraphobia and (2) alcoholism as 
secondary to an acquired psychiatric disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD. 




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In November 2004, January 2006, March 2006 and June 2006 
letters, VA informed the Veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  

A March 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Veteran's service treatment records, service personnel 
records, VA and private treatment records, a VA examination, 
lay statements in support of the Veteran's claim, and a RO 
hearing transcript have been associated with the claims file.  
VA has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, medical evidence 
of record does not reflect a current diagnosis of PTSD.  
Absent evidence that indicates that the Veteran has a current 
claimed disability related to service, the Board finds that a 
VA examination is not necessary for disposition of the claim.  
The record is complete and the case is ready for review.

B.  Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2008).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  Evidence denoting 
participation in combat includes award of decorations such as 
the Combat Action Ribbon, Combat Infantryman Badge (CIB), 
Purple Heart Medal, and decorations such as the Bronze Star 
Medal that have been awarded with a Combat "V" device.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam).

The Veteran's Form DD 214 shows that he received the National 
Defense Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Service Medal.  The Veteran's Form DD 214 does not 
confirm that he engaged in combat, nor does the Veteran 
contend that he is a combat veteran.  The Veteran's personnel 
records show that he served as a cargo handler in Vietnam, 
and that he served in Vietnam from October 1966 to October 
1967. 

The Veteran has claimed that he has PTSD due to his 
experiences in Vietnam.  He reported in an October 2004 
statement that he was a truck driver in a supply unit near 
Pleiku, Vietnam.  He stated that he transported supplies and 
dead bodies.  The Veteran reported that he experienced mortar 
attacks and that his truck was fired upon; but did not 
provide specific dates or locations for those incidents.  The 
Veteran reported during a December 2005 RO hearing that he 
did not have any infantry duties.  However, he described an 
incident which occurred between June and August 1967, where 
he was under sniper fire for several hours while alone on 
garbage detail.  The Veteran also reported that a friend was 
shot and killed by a sniper while raising supplies on a 
forklift.   
 
Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to a psychiatric disorder in 
service. 

In the instant case, the Board does not need to address 
whether the Veteran's claimed stressors are sufficiently 
supported by corroborating evidence because the Veteran does 
not have a confirmed diagnosis of PTSD which conforms to the 
DSM-IV criteria as required by 38 C.F.R. § 4.125(a).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

VA and private treatment records do not reflect a current 
diagnosis for PTSD.  VA and private treatment records show 
that the Veteran has been diagnosed with anxiety, depression, 
panic disorder with agoraphobia, alcohol dependence, 
substance dependence, borderline personality disorder, and 
passive dependent personality disorder.  A June 1984 
psychiatric evaluation at the Madison State Hospital reflects 
diagnoses of generalized anxiety disorder, alcohol 
dependence, barbiturate abuse, and borderline personality 
disorder.  The Veteran was admitted at the CPC Valle Vista 
Hospital in 1990 with diagnoses of major depression, panic 
attacks with agoraphobia, and passive dependent personality 
disorder.  The Veteran was hospitalized in December 1996 with 
a diagnosis of alcohol abuse and dependence, benzodiazepine 
abuse and dependence, to rule out underlying panic disorder 
and consider agoraphobia as well.  Private treatment records 
from Dr. E.K. show that he Veteran was treated for anxiety 
and panic attacks from 2000 to 2004.  During an August 2004 
VA examination, the Veteran was diagnosed with panic disorder 
with agoraphobia. 

The Board notes that the Veteran has submitted internet 
research on PTSD; however this research does not address the 
facts of this particular case as it pertains to the Veteran.  
Thus, it cannot be considered as competent evidence which 
addresses the Veteran's current psychiatric diagnosis or the 
etiology of such.  The Board finds that a generic text, such 
as the one offered, which does not address the facts of this 
particular Veteran's case with a sufficient degree of medical 
certainty, does not amount to competent medical evidence of 
causality.  See Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

The record reflects various psychiatric disorders; however, 
absent a current diagnosis of PTSD, the Board finds that 
service connection for PTSD is not warranted.  In making this 
determination, the Board has considered the Veteran's 
statements in support his claim.  The Veteran has also 
submitted lay statements from friends and family members 
describing his current symptomatology.  However, the 
determinative issue in this case is one of medical diagnosis.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  The Veteran, in this 
case, does not have a confirmed DSM-IV diagnosis of PTSD.  In 
the absence of evidence indicating that the Veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of any current PTSD to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran does not have currently diagnosed PTSD.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has PTSD 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for PTSD is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran claims that he has a current acquired psychiatric 
disability related to his service in Vietnam.  The medical 
record reflects treatment for various psychiatric diagnoses, 
to include anxiety, depression, panic disorder with 
agoraphobia, alcohol dependence, substance dependence, 
borderline personality disorder, and passive dependent 
personality disorder.  The Veteran was afforded a VA 
examination in August 2004 and was diagnosed with panic 
disorder with agoraphobia; however, the claims file was not 
reviewed, and no opinion was rendered with respect to the 
etiology of the Veteran's panic disorder.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  In light of the forgoing, the Board 
finds that an additional VA examination is necessary in this 
case to determine if the Veteran has a currently diagnosed 
acquired psychiatric disability other than PTSD related to 
service. 

Since a favorable decision on the issue of entitlement to 
service connection for an acquired psychiatric disorder would 
have an impact as to the resolution of a claim for service 
connection for alcoholism secondary to an acquired 
psychiatric disorder; such issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); see also Allen v. Principi, 237 F.3d 1368, 1370 (Fed. 
Cir. 2001) (38 U.S.C.A. § 1110 does not preclude compensation 
for an alcohol or drug abuse disability secondary to a 
service-connected disability (PTSD) or use of an alcohol or 
drug abuse disability as evidence of the increased severity 
of a service-connected disability (PTSD)).  Accordingly, the 
Board will defer appellate consideration of the Veteran's 
claim of entitlement to service connection for alcoholism as 
secondary to an acquired psychiatric disorder.

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claims. The RO should 
take any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
psychiatric examination to determine if 
he has a currently diagnosed acquired 
psychiatric disorder etiologically 
related to service.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner must review the entire claims 
file to include available service 
records and VA and private treatment 
records.  The examiner should respond 
to the following:

(a)  List all current psychiatric 
diagnoses manifested by the Veteran, 
specifying whether any diagnosis 
represents an acquired psychiatric 
disorder, as opposed to a personality 
disorder; 

(b)  For each such acquired psychiatric 
diagnosis, the examiner should render 
an opinion as to whether any currently 
diagnosed disorder is at least as 
likely as not (i.e., to at least a 
50/50 degree of probability) related to 
the Veteran's military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50/50 probability);
  
(c)  The examiner should state whether 
the Veteran has currently diagnosed 
alcohol dependence that is caused by or 
is a symptom of an acquired psychiatric 
disorder, as opposed to being due to 
some other factor or factors. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

A complete rationale for all opinions 
and conclusions should be provided with 
references to findings in the claims 
file.  

2.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


